Per Curiam.

We concur in the board’s findings of misconduct and agree with its recommndation. Therefore, we publicly reprimand George Mineff, Jr. for having violated DR 5-103(B). Costs taxed to respondent.

Judgment accordingly.

Douglas, Wright, Resnick, F.E. Sweeney and Cook, JJ., concur.
Moyer, C.J., and Pfeifer, J., dissent and would suspend respondent from the practice of law for six months, stayed, pursuant to the Chief Justice’s dissent in Toledo Bar Assn. v. McGill (1992), 64 Ohio St.3d 669, 671-672, 597 N.E.2d 1104, 1106.